File Nos. 33-38741 811-6273 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N‑1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre‑Effective Amendment No. [ ] Post‑Effective Amendment No. 25 [x] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 25 [X] (Check appropriate box or boxes.) Dreyfus Massachusetts Municipal Money Market Fund (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) X Immediately upon filing pursuant to paragraph (b) On (date) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(i) On (date) pursuant to paragraph (a)(i) 75 days after filing pursuant to paragraph (a)(ii) On (date) pursuant to paragraph (a)(ii) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, and State of New York on the 19 th of April, 2011. DREYFUS MASSACHUSETS MUNICIPAL MONEY MARKET FUND BY: /s/Bradley J. Skapyak* Bradley J. Skapyak, PRESIDENT Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signatures Title Date /s/Bradley J. Skapyak* President 04/19/11 (Principal Executive Bradley J. Skapyak Officer) /s/James Windels* Treasurer (Principal Financial and Accounting 04/19/11 James Windels Officer) /s/Joseph S. DiMartino* Chairman of the Board 04/19/11 Joseph S. DiMartino /s/David W. Burke* Board Member 04/19/11 David W. Burke /s/William Hodding Carter III* Board Member 04/19/11 William Hodding Carter III /s/Gordon J. Davis* Board Member 04/19/11 Gordon J. Davis /s/Joni Evans* Board Member 04/19/11 Joni Evans /s/Ehud Houminer* Board Member 04/19/11 Ehud Houminer C-13 /s/Richard C. Leone* Board Member 04/19/11 Richard C. Leone /s/Hans C. Mautner* Board Member 04/19/11 Hans C. Mautner /s/Robin A. Melvin* Board Member 04/19/11 Robin A. Melvin /s/Burton N. Wallack* Board Member 04/19/11 Burton N. Wallack /s/John E. Zuccotti* Board Member 04/19/11 John E. Zuccotti *BY: /s/John B. Hammalian John B. Hammalian, Attorney-in-Fact C-13 INDEX OF EXHIBITS Exhibit-101.SCH Taxonomy Exhibit -101.INS Instance Document Exhibit – 101.CAL Calculation Linkbase Exhibit – 101.PRE Presentation Linkbase Exhibit – 101.DEF Definition linkbase Exhibit - 101.LAB Label Linkbase
